Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: None of the prior arts teaches a method of measuring quality of a global cloud network using a computer apparatus comprising 
at least one processor, the method comprising: by the at least one processor, generating an Internet 
protocol (IP) list of open web servers having at least one externally open port for each country;
collecting packet data through communication with each of the open web servers based on the IP 
list; and analyzing a network quality with respect to at least one of a region, an Internet service provider (ISP), and an autonomous system number (ASN) based on the collected packet data; calculating a network latency for each of the open web servers based on the request packet and the 
response packet; calculating an application latency for each of the open web servers based on the HTTP packet and the HTTP response packet; and determining a portion in which a failure occurs 
between a network and an application through comparison between the network latency 
and the application latency in response to an occurrence of the failure.


of a region, an Internet service provider (ISP), and an autonomous system number (ASN) based on the collected packet data; providing a dashboard for displaying information about the analyzed network quality; wherein the providing of the dashboard comprises: receiving a selection on a cloud 
platform for providing a service and a region to which the service is to be provided 
through a user interface of the dashboard; and displaying an average latency corresponding 
to at least one of a region selected based on a latency calculated through the collected packet 
data, an ISP ofthe selected region, and an ASN of the selected region.

Objection

Claim 5 is objected to because of the following typographical error: line 2 “webservers” should be “web servers”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurup et al, U.S. Patent Application Publication 2008/0209028 (hereinafter Kurup) in view of Glyakov et al, U.S. Patent Application Publication 2010/0220616 (hereinafter Glyakov)
As per claim 1, Kurup teaches the invention substantially as claimed for a method of 
measuring quality of a global network using a computer apparatus ([32][33][57][61][67], e.g., determining the quality of network including the Internet and proxies and server in different countries) comprising at least one processor (fig. 3), the method comprising:
by the at least one processor (fig. 3),
generating an Internet protocol (IP) list of open web servers having at least one externally open 
port for each country ([43][54][59][66]-[69][76], e.g., discover proxy servers having open ports; 
generating proxy list based on list of IP addresses and ports that could be scanned [4]; proxy is used to forward a request to a network device at a country [57]);
collecting packet data through communication with each of the open web servers based on the IP 
list ([50][54][66]-[71][76], e.g., determine the type of proxy servers and open port by requesting and inspecting received network information from each proxy’s ports); and
analyzing a network quality with respect to at least one of a region, a proxy, and an autonomous 
system number (ASN) based on the collected packet data ([54][61]-[62][66], e.g., analyzing quality of service with respect to a proxy based on requested and received network information).

Although Kurup teaches global network ([33][57], i.e., network including the Internet and proxy servers in many countries), however Kurup does not specifically teach global cloud network.  The concept of cloud network is known and accepted in the networking art.  It would have been obvious to 

Although Kurup teach proxy, however Kurup does not specifically teach proxy as Internet server provider (ISP).  Glyakov teaches proxy as ISP [5].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Glyakov’s teaching into Kurup’s system in order to allow quality of service with respect to the ISP to be determined in Kurup’s system.

As per claim 3, Kurup and Glyakov teach the invention substantially as claimed in claim 1 above.  Kurup further teach wherein the collecting of the packet data comprises:
transmitting a request packet for requesting a session connection to an address generated 
based on an IP of the IP list and an externally open port ([67], e.g., transmitting a SYN);
receiving a response packet corresponding to the transmitted request packet from an 
open web server corresponding to the address ([67], e.g., receiving a SYN ACK); and
collecting information about the request packet and the response packet as the packet data ([66][67], e.g., inspecting and monitoring network information about the SYN and SYN ACK ).

As per claim 4, Kurup and Glyakov teach the invention substantially as claimed in claim 3 above.  Kurup further teach wherein the collecting of the packet data comprises:
transmitting a hypertext transfer protocol (HTTP) packet through a session connected to the open web server corresponding to the address through the response packet ([39][71]-[73], e.g., transmitting HTTP request through Proxy to content servers);
receiving an HTTP response packet corresponding to the transmitted HTTP packet 

further collecting information about the HTTP packet and the HTTP response packet 
as the packet data ([39][71]-[73], e.g., examining network traffic about the HTTP request and HTTP response).

As per claim 8, Kurup and Glyakov teach the invention substantially as claimed in claim 1 above. Although Kurup and Glyakov teach determining information about the analyzed network quality [61][62], however Kurup and Glyakov do not teach a dashboard for displaying the information.  The concept of dashboard for displaying information is known and accepted in the art.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a dashboard for displaying information because by doing so it would provide a graphical display of the information of the proxy/ISP in Kurup and Glyakov’s system, thus improving the visualization of the information.  

As per claim 10, Kurup and Glyakov teach the invention substantially as claimed in claim 1 above.  Kurup further teach a non-transitory computer readable record medium storing instructions that, 
when executed by a processor, cause the processor to performthe method of claim 1 (fig. 3).

	As per claim 11, it is rejected for the same reason as set forth in claims 1 and 10 above.

As per claim 13, it is rejected for the same reason as set forth in claim 3 above.
Claims 2, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurup and Glyakov in view of Youd et al, U.S. Patent Application Publication 2014/0270157 (hereinafter Youd).

having at least one externally open port for each ISP of a country for measuring the network quality 
(Kurup [66][69], e.g., port scanning using NMAP; Glyakov [5]), however, Kurup and Glyakov do not teach based on IP band information.  Youd teaches scanning open port based on IP band information [4].  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Youd’s teaching into Kurup and Glyakov’s system in order to allow Kurup and Glyakov’s system to keep an accurate record of the network configuration/map [3][4]

As per claim 6, Kurup and Glyakov teach the invention substantially as claimed in claim 1 above.  Kurup and Glyakov do not specifically teach indexing the collected packet data.  Youd teaches wherein the collecting of the packet data comprises: 
mapping the collected packet data to corresponding at least one of the region, the ISP, 
and the ASN ([24],e .g., mapping collected packet data to corresponding host (host such as proxy/ISP as taught by Kurup and Glyakov)); and
indexing the collected packet data ([49]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Youd’s teaching into Kurup and Glyakov’s system in order to allow the collected data in Kurup and Glyakov’s system to be indexed, thus allowing for faster retrieval of the collected data.  

As per claim 12, it is rejected for the same reason as set forth in claim 2 above.

As per claim 14, it is rejected for the same reason as set forth in claim 6 above.
s 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurup and Glyakov in view of Katz et al, U.S. Patent Application Publication 2004/0039938 (hereinafter Katz).
As per claim 7, Kurup and Glyakov teach the invention substantially as claimed in claim 1 above.  Although Kurup and Glyakov teach wherein the analyzing of the network quality comprises:
analyzing for each of the open web servers based on the collected packet data (Kurup, [67]); and
analyzing network quality corresponding to at least one of the region, the ISP, and the ASN (Kurup, [54][61][62][66]; Glyakov, [5]), however Kurup and Glyakov do not teach calculating an average latency.  Katz teaches calculating a latency for each servers based on the collected packet data [28][29]; calculating the average latency [28].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Katz’s teaching into Kurup and Glyakov’s system in order to allow the average latency of the proxy/ISP in Kurup and Glyakov’s system to be calculated to determine the quality of service.   
As per claim 15, it is rejected for the same reason as set forth in claim 7 above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application

from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454